Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-11 and 16-17, in the reply filed on 09 August 2022 is acknowledged. Applicant’s election of an antibody comprising heavy chain CDRs of SEQ ID NOs:813-815 and light chain CDRs of SEQ ID NOs:822-824 as the species of antibody in the reply filed on 09 August 2022 is also acknowledged.  Claims 12-15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 August 2022.
3.	The requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The response filed 13 February 2019 has been entered in full.  Claims 12-15 and 18-20 have been withdrawn as discussed supra. Therefore, claims 1-20 are pending, and claims 1-11 and 16-17 are the subject of this Office Action.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 13 August 2020 and 09 August 2022 have been considered by the examiner.
Specification
6.	The disclosure is objected to because of the following informalities:  An updated status of the parent nonprovisional application should be included in the first sentence of the specification.  A statement reading “… 15/308,294, filed November 1, 2016, now U.S. Patent No. 10,654,926 …”, should be entered.  Appropriate correction is suggested.

Claim Rejections - 35 USC § 112 (Written Description)
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


 8.	Claims 1-8, 10-11 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
9.	The claims are drawn quite broadly to an antibody or antigen binding fragment thereof that specifically binds a human P2X4 polypeptide and modulates channel activity. The claims also recite wherein the antibody is a P2X4potentiator; or wherein the antibody is a P2X4 antagonist. The claims also recite wherein the antibody binds an epitope comprising human P2X4 amino acids 110 -166, or wherein the antibody binds an epitope comprising one or more human P2X4 amino acids selected from the group consisting of amino acids 118, 1220139, 145, 159, 180, 183, 184, 231 and 244. The claims also recite wherein the antibody or fragment thereof comprises: a. a heavy chain variable region CDRI comprising a sequence: X1X2X3X4X5 (SEQ ID NO: 1009). wherein X1 is G, N, S, D, or R; X2 is Y, A, H, F, or S; X3 is A, W, Y, S, G, F, W, E, D, or P; X4 is M, I, W, L, I, F, or V; X5 is S, G, T, H, or N; and/or b. a heavy chain variable region CDR2 comprising a sequence: X1X2X3X4X5X6X7X8X9X10X11X12X13X14X15X16 (SEQ ID NO: 1010), wherein X1 is A, R, I, T, E, S, A, V, W, N, G, E, R, or Y; X2 is I or M; X3 is S, K, Y, D, N, W, or I; X4 is S, D, G, H, N, R, Y, or V; X5 is G, D, S, F, N, R, F, D, or T; X6 is G, S, N, or T; X7 is S, T, D, Y, N, A, E, M, F, or D; X8 is T, I, K, or A; X9 is Y, D, R, N, G, Q, E, H, or K; X10 is Y, Q, S, or V; X11 is A, S, N, or V; X12 is D, A, P, R, or Q; X13 is S, P, K, or N; X14 is V, F, L, or A; X15 is K, Q, or E; X16 is G, S, A, or D; wherein the heavy chain variable region CDR2 optionally comprises an insertion of 1-3 amino acids, XaXbXc between amino acids X3 and X4, wherein Xa is G, S, P, W, Y, E, A, R, or N; and XbXc are KT, respectively and/or c. a heavy chain variable region CDR3 comprising a sequence: X1X2X3X4X5X6X7X8 (SEQ ID NO: 1011), X1 is E, N, D, R, K, G, S, A, Y, V, P, or H; X2 is E, L, R, Q, T, G, F, P, Y, K, A, S, V, or F; X3 is R, A, T, G, V, S, M, W, Y, D, H, N, E, L, or I; X4 is G, L, R, D, T, G, Y, S, E, F, Q, C, I, M, V, N, K, or P; X5 is S, G, Y, D, W, T, S, N, I, D, V, E, or C; X6 is Y, A, S, W, T, L, G, E, F, K, V, I, or D; X7 is D, E, or G; and X8 is Y, S, V, L, M, Q, I, S, I, H, F, or D; wherein the heavy chain variable region CDR3 optionally comprises an insertion of 1-14 amino acids Xa-Xn (SEQ ID NO: 1012), wherein Xa is F, R, S, Y, L, D, G, V, I, T, or A; Xb is G, R, Y, F, T, D, S, G, V, M, D, or R; Xc is F, W, A, G, T, I, S, F, Y, C, L, V, R, or N; Xd is S, F, M, G, Y, L, S, A, D, L, R, V, C, or S; Xe is G, Y, S, T, P, F, Y, R, A, E, G, Q, N, or L; Xf is Y, N, G, T, R, F, A, M, W, P, or V; Xg is Y, M, S, V, F, A, P, S, D, R, H, P, E, or R Xh is Y, G, M, F, G, P, V, F, H, T, or G, Xi is T, I G, R, or F; Xj is Y, G, H, or E; Xk is Y, G, F, or N; Xl is F, or N; Xm is Y; and X. is F; wherein the antibody or fragment thereof comprises, a. a light chain variable region CDR1 comprising a sequence: X1X2X3X4X5X6X7X8X9X10X11 (SEQ ID NO: 1013), wherein X1 is T, G, R, S, or Q; X2 is G, A, or L; X3 is S, T, D, or H; X4 is S, N, K, A, Q, T, or V; X5 is G, I, L, S, or D; X6 is A, G, R, P, I, D, S, E, or T; X7 is G, N, M, D, K, S, R, Y, or T; X8 is Y, K, F, Q, S, N, Y, D, H, or R; X9 is D, N, Y, W, F, M, G, or S; X10 is V, A, L, I, G, or P; X11 is H, T, S, Y, A, Q, Y, N, or F; wherein the light chain variable region CDR1 optionally comprises an insertion of between 1 and 3 amino acids Xa-Xc between X4 and X5, wherein Xa is S or G; Xb is N, D or S; and Xc, is I or V; b. a light chain variable region CDR2 comprising a sequence: X1X2X3X4X5X6X7 (SEQ ID NO: 1014), wherein X1 is G, Y, Q, K, N, D, R, A, or E; X2 is N, D, K, A, V, G, or T; X3 is N, S, T, I, K, Y, or D; X4 is N, D, Y, K, E, T, N, S, or Q; X5 is R, or L; X6 is P, E, A, S, or Q; X7 is S, P, or T; and/or c. a light chain variable region CDR3 comprising a sequence: X1X2X3X4X5X6X7X8X9 (SEQ ID NO: 1015), wherein X1 is Q, N, A, G, D, S, or L; X2 is S, V, A, Q, T, L, or H; X3 is Y, W, R, A, S, Q, T or G; X4 is D, Y, I, N, M, or H; X4 is T, M, S, N, D, R, G, or K; X6 is N, T, S, G, F, L, or D; X7 is L, T, G, P, A, I, or N; X8 is K, W, V, I, P, G, L, R or Y; and X9 is V, L, or T: wherein the light chain variable region CDR3 optionally comprises an insertion of between 1 and 3 amino acids Xa-Xc, between X7 and X8, wherein Xa is D, N, A, T, S, I or H; Xb is H, Y, G, A, R, L, S or P; and Xc is S. The claims also recite wherein the antibody or fragment thereof comprises a VH comprising: a. a heavy chain variable region CDR1 comprising the sequence: SX1AMS (SEQ ID NO: 1016) where X1 is Y or F; b. a heavy chain variable region CDR2 comprising the sequence: AISGSGX1STYYADSVKG (SEQ ID NO: 1017) where X1 is S or G; c. a heavy chain variable region CDR3 comprising the sequence: X1X2DX3WSX4X5X6X7X8TAFDL (SEQ ID NO: 1018), where X1 is H, D or Q; X2 is W, M, F, H, or R; X3 is W, Y or F; X4 is T, N, G, or P; X is R, A, S, G or Y; X6 is S, P, N or T; X7 is G, S, R, or K; X8 is P, M, A or L, optionally in combination with a V L comprising a. a light chain variable region CDR1 comprising the sequence SGDALPRQYAY (SEQ ID NO: 1019) b. a light chain variable region CDR2 comprising the sequence KDSX1RPS (SEQ ID NO: 1020) where X1 is E or F; c. a light chain variable region CDR3 comprising the sequence QSADSSGTYX1V (SEQ ID NO: 1021), where X1 is V or A; wherein the antibody or fragment thereof comprises: a. a heavy chain variable region CDR1 comprising a sequence: X1X2X3X4X5 (SEQ ID NO: 1022), wherein X1 is S, N, D, T, or R; X2 is G, Y, or F; X3 is Y, H, S, G, D, or F; X4 is D, V, or I; X5 is N, H, C, R, S or is absent; wherein the heavy chain variable region CDR1 optionally comprises amino acids X6 and X7, which are V and S, respectively; b. a heavy chain variable region CDR2 comprising a sequence: X1X2X3X4X5X6X7X8X9X10X11X12X13X14X15X16 (SEQ ID NO: 1023), wherein X1 is M, V, L, I, A, G, or T; X2 is G or I; X3 is Y, W, N, or C; X4 is Y, G, D, or W; X5 is S, D, or E; X6 is G or D; X7 is S, Y, N, or I; X8 is T, P, or K; X9 is N, A, G, D, or V; X10 is Y or F; X11 is N; X12 is P, S, or E; X13 is S, A, or N; X14 is L or F; X15 is K; X16 is S, G, or N; wherein the heavy chain variable region CDR2 optionally comprises an insertion of amino acids Xa and Xb between X3 and X4, wherein Xa is I or P and Xb is S; c. a heavy chain variable region CDR3 comprising a sequence: X1X2X3X4X5X6X7X8 (SEQ ID NO: 1024), wherein X1 is G, S., A, or R; X2 is M, G, Y, S, L, R, or V; X3 is M, D, I, V, H, M, or S; X4 is V, Y, M, W, or S; X5 is L, Y, S or absent; X6 is I, D, V, T, G, S, Y or absent; X7 is P, G, D, S, or A; and X8 is N, Y or T: wherein the heavy chain variable region CDR3 optionally comprises an insertion of between 1 and 6 amino acids of Xa-Xf (SEQ ID NO: 1025) between X6 and X7, wherein Xa is G, T, D, or Y; Xb is S, A, G, or F; Xc is Y, V, P, or F; Xd is Y or F; Xe is Y; and Xf is E, F, or G; or wherein the antibody or fragment thereof comprises: a. a light chain variable region CDR1 comprising a sequence: X1X2X3X4X5X6X7X8X9X10X11 (SEQ ID NO: 1026), wherein X1 is K, Q, or R; X2 is A or T; X3 is S, R, or N; X4 is K orQ; X5 is S, D, R, N, L, or I; X6 is I or S; X7 is T, G, V, or N; X8 is N, S, H, or K; X9 is Y or W; X10 is L, M, or I; X11 is A, S, or Y; b. a light chain variable region CDR2 comprising a sequence: X1X2X3X4X5X6X7 (SEQ ID NO: 1027), wherein X1 is S, D, E, or Y; X2 is G, A, or T; X3 is S or T; X4 is T, S, K, or A; X5 is L; X6 is Q, A, or V; X7 is S or D; c. a light chain variable region CDR3 comprising a sequence: X1X2X3X4X5X6X7X8X9 (SEQ ID NO: 1028), wherein X1 is Q, L, or H; X2 is Q or K; X3 is Y, A, W, or T; X4 is Y, H, S, or D; X5 is E, S, R, T, or N; X6 is K, N, T, L, or H; X7 is P; X8 is Y, W, L, N, P, or R; and P X9 is T. Thus, the claims have been broadly interpreted by the Examiner as reading upon an extremely large genus of modified immunoglobulin molecules that are defined only by a desired function/activity.
10.	The specification discloses an antibody that is defined by particular amino acid sequences for the heavy and light chain CDRs.  This antibody designated as antibody 312, is disclosed as being derived from antibody 11, both of which are disclosed as binding to the P2X4 receptor and antagonize its activity (See Figure 1, Figure 4, Figure 14).  However, the specification does not provide sufficient written description as to the structural features of the claimed genus of antibodies encompassed by the claims that have the same binding specificity and functional activity, including antibodies defined by a single CDR, antibodies defined by less than the 3 CDRs from the heavy and light chains, and antibodies having substitutions at every amino acid residue in each of the CDRs.
11.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
12.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, one skilled in the art would not know which residues in the CDRs are critical for binding.  In the instant case, there is insufficient guidance based on the reliance of disclosure of a heavy chain variable region comprising CDRs having the amino acid sequences of SEQ ID NO:813-815, respectively, and a light chain variable region comprising CDRs having the amino acid sequences of SEQ ID NO:822-824, respectively, to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for binding P2X4 and antagonize its activity.
13.	It is well established in the art that the amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff, et al. (PNAS, 1982. Vol. 79, page 1979; cited by Applicant).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum, et al. (J. Mol. Biol., 262:732-745; cited by Applicant) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column).  De Pascalis, et al. (Journal of Immunology, 2002. 169:3076-3084; cited by Applicant) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column).  
14.	The claims also recite antibodies that are defined by a single CDR. However, the fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205; cited by Applicant) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset, et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen, et al. (Journal of Molecular Biology, 1999. 293:865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu, et al. (Journal of Molecular Biology, 1999. 294:151-162; cited by Applicant) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left column) but certain residues have been identified as important for maintaining conformation. To further highlight the inability of a single CDR to determine antigen binding, the Examiner points to Bruenker et al. (U.S. Pat. No. 11/214,622). Bruenker et al. discloses a DR5 antibody (22E9) that comprise a heavy chain variable region CDR2 (SEQ ID NO: 2) that shares 100% sequence identity with SEQ ID NO: 814 of the Instant application (See column 142). 
15.	In the absence of sufficient direction and guidance, the disclosure of a limited number of species of antibodies does not provide sufficient written description for the entire genus of modified immunoglobulin molecules encompassed by the claims, having substitutions at every amino acid residue in each of the CDRs, or antibodies defined by a single CDR, in view of the evidence cited supra.
16.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
17.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
18.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
19.	Therefore, only an antibody comprising: a heavy chain variable region CDR1 comprising the sequence SEQ ID NO: 813; a heavy chain variable region CDR2 comprising the sequence SEQ ID NO: 814; a heavy chain variable region CDR3 comprising the sequence SEQ ID NO: 815; a light chain variable region CDR1 comprising the sequence SEQ ID NO: 822; a light chain variable region CDR2 comprising the sequence SEQ ID NO: 823; and a light chain variable region CDR3 comprising the sequence SEQ ID NO: 824, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21.	Claims 1, 3-11 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,654,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘926 patent recite a species of P2X4 antibody that is encompassed by the genus of P2X4 antibodies recited in the instant claims. Moreover, claim 9 of the instant application recites a species of antibody that is claimed in the ‘926 application (See claim 1). Therefore, the claims are overlapping in scope.

Summary
22.	No claim is allowed.



Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
September 8, 2022